DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/09/2021 and 06/23/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13: “the first pathway” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Potasek (US 9878904 B1) in view of Kwa (US 9212054 B1).Regarding claim 1:Potasek teaches (FIG. 2A) a pressure sensor assembly comprising:
a pressure sensor including: an electrically conductive sensing layer (118) including a sensor diaphragm (119) extending between perimeter support regions (117), the sensor diaphragm having a reduced thickness relative to the perimeter support regions; 
an electrically conductive backing layer (116) having a bottom surface that is bonded to a top surface of the sensing layer (118 - the examiner notes that “top” and “bottom” are relative to the orientation of the device); 
a sensor element (Col. 4, Lines 3-4) having an electrical parameter that changes based on a deflection of the sensor diaphragm in response to a pressure difference between a first pressure on a first side of the sensor diaphragm and a second pressure on a second side of the sensor diaphragm that is opposite the first side; 
a pedestal (114) including a bottom surface; and 
an electrically conductive header (140) having a header cavity; 
wherein the pedestal (114) is attached to the header (140) within the header cavityPotasek fails to teach:
an electrically insulative layer having a bottom surface that is bonded to a top surface of the backing layer;
the pedestal bonded to the electrically insulative layer; and the electrically insulative layer electrically insulates the sensing layer from the pedestal and the headerKwa teaches (FIGS. 8-10):
an electrically insulative layer (30 - silicon nitride - e.g. Col. 2, Lines 31-35) having a bottom surface that is bonded to a top surface of the backing layer (56)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrically insulative layer of Kwa in the device of Potasek to protect and insulate the sensing components/layer (e.g. Kwa - Col. 2, Lines 31-35).
     The examiner notes that the remaining limitations of “the pedestal bonded to the electrically insulative layer; and the electrically insulative layer electrically insulates the sensing layer from the pedestal and the header” are met upon the combination of Potasek and Kwa.
Regarding claim 2:Potasek and Kwa teach all the limitations of claim 1, as mentioned above.Potasek also teaches:
wherein the sensor element comprises a strain gauge (Col. 4, Lines 3-4)
Regarding claim 3:Potasek and Kwa teach all the limitations of claim 1, as mentioned above.Potasek also teaches:
measuring circuitry (FIG. 2A - 124) coupled to the sensor element and configured to determine a pressure value based on the electrical parameter
Regarding claim 4:Potasek and Kwa teach all the limitations of claim 1, as mentioned above.Potasek also teaches (FIG. 2A):
wherein: the pressure sensor includes a first pathway (pathway/aperture in 116) extending through the electrically insulative layer (met upon combination with Kwa) and the conductive backing layer (116) and to a sensor cavity (cavity in 118 which is below diaphragm 119) in the sensing layer that is exposed to the first side of the sensor diaphragm; and 
the bond between the sensing layer and the backing layer and the bond between the backing layer and the electrically insulative layer (met upon combination with Kwa) hermetically seal the first fluid pathway from the electrically insulative layer to the sensor cavity (inherent as it functions as pressure sensor and must be sealed)
Regarding claim 5:Potasek and Kwa teach all the limitations of claim 4, as mentioned above.Potasek also teaches:
wherein the bonds are selected from the group consisting of a frit bond, thermocompression bond, a fusion bond, or an anodic bond (Col. 2, Lines 45-50)
Regarding claim 6:Potasek and Kwa teach all the limitations of claim 4, as mentioned above.Potasek also teaches (FIG. 2A):
wherein: the pressure sensor assembly includes a vent to ambient air (via hole in 140); the pedestal (114) includes a second pathway (hole in 114) that is connected to the first pathway (e.g. hole in 116); and the header (140) includes a third pathway (hole in 140) that is connected to the second pathway (hole in 114) and the vent
Regarding claim 7:Potasek and Kwa teach all the limitations of claim 4, as mentioned above.As combined in the claim 1 rejection above, Kwa teaches (FIGS. 8-10):
wherein the electrically insulative layer (30) comprises a material (silicon nitride - e.g. Col. 2, Lines 31-35) having a coefficient of thermal expansion that substantially matches a coefficient of thermal expansion of the conductive backing layer (e.g. 56 which is silicon)
Regarding claim 8:Potasek and Kwa teach all the limitations of claim 7, as mentioned above.As combined in the claim 1 rejection above, Potasek and Kwa teach:
wherein: the conductive sensing layer and the conductive backing layer each comprise crystalline silicon (Potasek - Col. 4, Lines 52-53); and 
the material of the electrically insulative layer is selected from the group consisting of glass, ceramic, borosilicate glass, silicon nitride (Kwa - Col. 2, Lines 31-35), and aluminum nitride ceramic
Regarding claim 11:Potasek teaches (FIG. 2A) a method of producing a pressure sensor assembly comprising: 
forming a pressure sensor comprising: bonding a top surface of an electrically conductive backing layer (116); 
providing an electrically conductive sensing layer (118) including a sensor diaphragm (119) extending between perimeter support regions (117), the sensor diaphragm having a reduced thickness relative to the perimeter support regions; 
bonding a top surface of the sensing layer (118) to a bottom surface of the backing layer (116 - the examiner notes that “top” and “bottom” are relative to the orientation of the device); and 
forming a sensor element (Col. 4, Lines 3-4) having an electrical parameter that changes based on a deflection of the sensor diaphragm in response to a pressure difference between a first pressure on a first side of the sensor diaphragm and a second pressure on a second side of the sensor diaphragm that is opposite the first side; 
attaching the pressure sensor to a pedestal (114); and 
attaching the pedestal (114) to an electrically conductive header (140) within a header cavity; 
Potasek fails to teach:
an electrically insulative layer with a bottom surface bonded to the top surface of the backing layer; the pedestal bottom surface bonded to the top surface of the electrically insulative layer; and wherein the electrically insulative layer electrically insulates the pressure sensor from the pedestal and the headerKwa teaches (FIGS. 8-10):
an electrically insulative layer (30 - silicon nitride - e.g. Col. 2, Lines 31-35) having a bottom surface that is bonded to a top surface of the backing layer (56)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the electrically insulative layer of Kwa in the method of Potasek to protect and insulate the sensing components/layer (e.g. Kwa - Col. 2, Lines 31-35).
     The examiner notes that the remaining limitations of “the pedestal bottom surface bonded to the top surface of the electrically insulative layer; and wherein the electrically insulative layer electrically insulates the pressure sensor from the pedestal and the header” are met upon the combination of Potasek and Kwa.
Regarding claim 12:Potasek and Kwa teach all the limitations of claim 11, as mentioned above.Potasek also teaches:
wherein the sensor element is attached to the sensor diaphragm and comprises a strain gauge (Col. 4, Lines 3-4)
Regarding claim 13:Potasek and Kwa teach all the limitations of claim 11, as mentioned above.Potasek also teaches (FIG. 2A):
wherein bonding the top surface of the backing layer (116) to the bottom surface of the electrically insulative layer (met upon combination with Kwa) and bonding the top surface of the sensing layer (118) to the bottom surface of the backing layer (116) comprises hermetically sealing (inherent as it functions as pressure sensor and must be sealed) the first pathway (pathway/aperture in 116) from the insulating layer (met upon combination with Kwa) to the sensor cavity (cavity in 118 which is below diaphragm 119)
Regarding claim 14:Potasek and Kwa teach all the limitations of claim 13, as mentioned above.Potasek also teaches (FIG. 2A):
wherein: the pressure sensor includes a first pathway (pathway/aperture in 116) extending through the electrically insulative layer (met upon combination with Kwa) and the conductive backing layer (116) and to a sensor cavity (cavity in 118 which is below diaphragm 119) in the sensing layer that is exposed to the first side of the sensor diaphragm; and bonding the top surface of the electrically conductive backing layer to the bottom surface of the electrically insulative layer, and 
bonding the top surface of the sensing layer (118) to the bottom surface of the backing layer (116) each comprise forming a bond selected from the group consisting of a frit bond, thermocompression bond, a fusion bond, or an anodic bond (Col. 2, Lines 45-50; also note, the deposition of silicon nitride by Kwa may be interpreted as “a fusion bond”)
Regarding claim 15:Potasek and Kwa teach all the limitations of claim 13, as mentioned above.As combined in the claim 111 rejection above, Kwa teaches (FIGS. 8-10):
wherein the insulating layer (30) comprises a material (silicon nitride - e.g. Col. 2, Lines 31-35) having a coefficient of thermal expansion that substantially matches a coefficient of thermal expansion of the conductive backing layer (e.g. 56 which is silicon)
Regarding claim 16:Potasek and Kwa teach all the limitations of claim 15, as mentioned above.As combined in the claim 11 rejection above, Potasek and Kwa teach:
wherein: the conductive sensing layer and the conductive backing layer each comprise crystalline silicon (Potasek - Col. 4, Lines 52-53); and 
the material of the insulating layer is selected from the group consisting of glass, ceramic, borosilicate glass, silicon nitride (Kwa - Col. 2, Lines 31-35), and aluminum nitride ceramic

Claims 9-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Potasek (US 9878904 B1) in view of Kwa (US 9212054 B1) and further in view of Romo (US 8371175 B2).Regarding claim 9:Potasek and Kwa teach all the limitations of claim 1, as mentioned above.Potasek fails to teach:
wherein the pedestal is formed of an electrically conductive materialRomo teaches (FIG. 5):
wherein the pedestal (120) is formed of an electrically conductive material (e.g. Col. 3, Lines 12-13; Col. 4, Lines 40-43)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal/conductive material for the pedestal, as taught by Romo, in the device of Potasek as it is an art-recognized suitable material for the purposes of a pressure sensor die pedestal. Additionally/alternatively, the metal/conductive pedestal of Romo is an art-recognized equivalent to the pedestal of Potasek.
Regarding claim 10:Potasek, Kwa, and Romo teach all the limitations of claim 9, as mentioned above.As combined in the claim 9 rejection above, Potasek, Kwa, and Romo teach:
wherein the bottom surface of the pedestal and top surface of the electrically insulative layer are substantially planar surfaces
In Potasek (FIG. 2A) the bonded surface of the pedestal 114 to 116 is planar. In Kwa (FIGS. 8-10), the bonding surface electrically insulative layer 30 (e.g. where it attaches to 56 and to the backing layer as per the combination with Potasek) is planar. In Romo (FIGS. 4-5), the bonding surface of 120 to the sensor is planar. Thus, the combination teaches “wherein the bottom surface of the pedestal and top surface of the electrically insulative layer are substantially planar surfaces”.
Regarding claim 17:Potasek and Kwa teach all the limitations of claim 11, as mentioned above.Potasek fails to teach:
wherein the pedestal is electrically conductiveRomo teaches (FIG. 5):
wherein the pedestal (120) is formed of an electrically conductive material (e.g. Col. 3, Lines 12-13; Col. 4, Lines 40-43)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal/conductive material for the pedestal, as taught by Romo, in the method of Potasek as it is an art-recognized suitable material for the purposes of a pressure sensor die pedestal. Additionally/alternatively, the metal/conductive pedestal of Romo is an art-recognized equivalent to the pedestal of Potasek.

Claims 1-17 are additionally rejected under 35 U.S.C. 103 as being unpatentable over Potasek (US 9878904 B1) in view of Kwa (US 9212054 B1) and further in view of Romo (US 8371175 B2).
     In the above rejections, the examiner noted that limitations regarding “top” and “bottom” surfaces are relative to the orientation of the device and the device of Potasek (as combined with Kwa) would function “upside down”. The above rejections are incorporated herein by reference. Claims 1-17 are additionally rejected in view of Romo (FIG. 5) which shows that the elements (e.g. sensing layer, backing layer, pedestal, etc.) may be installed in such an “upside down” configuration (relative to Potasek).

Allowable Subject Matter
Claims 18-35 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 18: The prior art, alone or in combination, fails to anticipate or render obvious a pressure sensor assembly comprising: a notch formed in an exposed and uninsulated side of at least one of the sensing layer and the backing layer assembly, wherein the notch defines a gap between electrically conductive side edges of the pressure sensor that provides electrical insulation from voltage arcing between the electrically conductive side edges, in conjunction with the remaining claim limitations.
Regarding claims 19-35: These claims are allowable due to at least their dependency on claim 18.
     It is known to make the mounting layer of the sensor thinner at the attachment to the base/substrate/housing relative to where the mounting layer attaches to the sensor. See: Guo et al. (US 20110256652 A1) - FIG. 42, element 214; Nelson et al. (US 6647794 B1) - FIG. 1, element 102; and Knecht et al. (US 4773269 A) - FIG. 5, element 60 / 61.
     Further, it is known to use a “notched” cap. See Wagner et al. (US 20020029639 A1) - FIG. 7A, element 119.
     Further, it is known to have resulting “ledges” in the sensing layer to make die separation easier. See Dauenhauer et al. (US 20190204172 A1): FIG. 4, ledges 50 and 54; FIG. 5 and [0021] regarding die separation.
     Also see Chavan et al. (US 6109113 A) - e.g. FIG. 5.
     However, the prior art, alone or in combination, fails to anticipate or render obvious a notch formed in an exposed and uninsulated side of at least one of the sensing layer and the backing layer assembly, wherein the notch defines a gap between electrically conductive side edges of the pressure sensor that provides electrical insulation from voltage arcing between the electrically conductive side edges, in conjunction with the remaining limitations of claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856